Order entered July 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01604-CR

                              AUSTIN BILL HIXSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-81668-2014

                                             ORDER
       The Court REINSTATES the appeal.

       On July 9, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 10, 2015, it was determined that appellant’s brief had been

transmitted electronically on July 1, 2015, but had not been received into the Court’s system.

The Court now has received appellant’s brief. Accordingly, findings are not necessary and we

VACATE the July 9, 2015 order.

       The State’s brief is due within thirty days of the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE